               Case 19-11743-JTD   Doc 774-2   Filed 10/14/20   Page 1 of 3




                                       Exhibit 2

                                   Amended Claims




DOCS_DE:230219.3 65988/003
EXHIBIT 2 (AMENDED CLAIMS)
                                                                                                                                 In re: Pancakes and Pies, LLC
                                                                                                                                     Case No: 19-11743-JTD


                                                                                                                                                                         Claim as Asserted
                                                           Claim No. /   Date Filed /                                   Asserted Secured                                      Asserted Priority   Asserted Unsecured    Total       Asserted
                      Name of Claimant                     Sched Ref     Scheduled                             Debtor        Claim          Asserted Administrative Claim          Claim                 Claim                  Claim                    Reason for Objection              Surviving Claim #
  1   Air Control Services Inc.                                     63    8/26/2019     Pancakes & Pies, LLC                           -                             -                        -              5,720.46               5,720.46 Claim Amended by Subsequently Filed Claim           901
      8950 Forked Creek Way
      Elk Grove, CA 95758
  2   Air Control Services, Inc.                                   343    10/8/2019     Pancakes & Pies, LLC                           -                             -                        -              6,718.23               6,718.23 Claim Amended by Subsequently Filed Claim           901
      10463 Grant Line Rd Suite 110
      Elk Grove, CA 95624
  3   Chemtechs Inc                                                 27    8/16/2019     Pancakes & Pies, LLC                           -                             -                        -             11,315.00              11,315.00 Claim Amended by Subsequently Filed Claim            71
      PO Box 763
      San Bernardino, CA 92402
  4   David Lees                                                 1,022    11/4/2019     Pancakes & Pies, LLC                           -                             -                        -              6,746.67               6,746.67 Claim Amended by Subsequently Filed Claim           1008
      17320 S. 4190 Road
      Claremore, OK 74017
  5   Dirty Paws Carpet Cleaning LLC                                24    8/16/2019     Pancakes & Pies, LLC                           -                             -                        -              2,945.00               2,945.00 Claim Amended by Subsequently Filed Claim           1092
      Premier Carpet Care
      1515 Burnt Boat Dr Ste C #131
      Bismark, ND 58503
  6   Edina Hotel LLC dba Holiday Inn Express & Suites             228    9/18/2019     Pancakes & Pies, LLC                           -                             -                        -                641.34                 641.34 Claim Amended by Subsequently Filed Claim           462
      Holiday Inn Express & Suites Bloomington West
      7770 Johnson Avenue West
      Bloomington, MN 55435
  7   Exim Engineering Inc.                                         16    8/13/2019     Pie Wholesalers, LLC                           -                             -                        -              4,148.15               4,148.15 Claim Amended by Subsequently Filed Claim           423
      2200 E Windston Road
      Anaheim, CA 92806
  8   H. Nagel + Son Co.                                            91    8/27/2019     Pancakes & Pies, LLC                           -                             -                        -            188,231.23             188,231.23 Claim Amended by Subsequently Filed Claim           1017
                                                                                                                                                                                                                                                                                                               Case 19-11743-JTD




      707 Harrison Brookville Rd Unit 220
      West Harrison, IN 47060
  9   Jamesco LLC                                                  310    10/2/2019     Pancakes & Pies, LLC                           -                             -                        -                890.91                 890.91 Claim Amended by Subsequently Filed Claim           419
      Matt Pepple
      507 25th St SW
      Jamestown, ND 58401
 10   Kennedy Electric Co of Punta Gorda, Inc                      265    9/25/2019     Pancakes & Pies, LLC                           -                             -                        -                266.03                 266.03 Claim Amended by Subsequently Filed Claim           404
      Kennedy Electric Co
      PO Box 511184
      Punta Gorda, FL 33951
 11   Kevin Tietz Refrigeration Service                            160    9/4/2019      Pancakes & Pies, LLC                           -                             -                        -              1,521.49               1,521.49 Claim Amended by Subsequently Filed Claim           995
                                                                                                                                                                                                                                                                                                               Doc 774-2




      PO Box 1416
      Eau Claire, WI 54702-1416
 12   Kevin Tietz Refrigeration Service                            167    9/6/2019      Pancakes & Pies, LLC                           -                             -                        -              1,521.49               1,521.49 Claim Amended by Subsequently Filed Claim           995
      PO Box 1416
      Eau Claire, WI 54702-1416
 13   Missouri Department of Revenue                             1,137   11/26/2019 Pancakes & Pies, LLC                               -                             -                        -                 94.10                  94.10 Claim Amended by Subsequently Filed Claim           1206
      PO Box 475
      Jefferson City, MO 65105
 14   Missouri Department of Revenue                             1,138   11/26/2019 Pancakes & Pies, LLC                               -                             -                        -                622.71                 622.71 Claim Amended by Subsequently Filed Claim           1205
      PO Box 475
      Jefferson City, MO 65105
 15   MURPHY OBRIEN                                                166    9/6/2019      Pancakes & Pies, LLC                           -                             -                        -                250.00                 250.00 Claim Amended by Subsequently Filed Claim           318
      LD REYER
                                                                                                                                                                                                                                                                                                               Filed 10/14/20




      11444 W OLYMPIC BLVD STE. 600
      LOS ANGELES, CA 90064
 16   OPPENHEIMER COMPANIES INC dba GOLBON                         403   10/14/2019 Pancakes & Pies, LLC                               -                             -                        -                768.12                 768.12 Claim Amended by Subsequently Filed Claim           421
      877 W MAIN STREET, SUITE 700
      BOISE, ID 83702
 17   Oracle America, Inc., successor in interest MICROS         1,224    2/18/2020     Pancakes & Pies, LLC                           -                             -                        -                 W/D                      -     Claim Amended by Subsequently Filed Claim         1225
      Shawn M. Christianson, Esq.
      Buchalter, a Professional Corporation
      55 Second Street, 17th Floor
      San Francisco, CA 94105
 18   Roger Rodriguez                                              500   10/17/2019 Pancakes & Pies, LLC                               -                             -                        -             25,000.00              25,000.00 Claim Amended by Subsequently Filed Claim           689
      Attn Thomas J. Miletic
                                                                                                                                                                                                                                                                                                               Page 2 of 3




      Miletic Law Group
      2600 West Olive Avenue No 510
      Burbank, CA 91505
 19   SELECT SERVICE WINDOW                                        246    9/19/2019     Pancakes & Pies, LLC                           -                             -                        -              1,408.82               1,408.82 Claim Amended by Subsequently Filed Claim           1098
      PO BOX 697
      PINE RIVER, MN 56474
 20   Sensibly Clean Services Company                              200    9/16/2019     Pancakes & Pies, LLC                           -                             -                        -                877.04                 877.04 Claim Amended by Subsequently Filed Claim           593
      Sensibly Clean Services
      23398 North 1525th Street
      Chrisman, IL 61924
 21   STEFANELLI DISTRIBUTING                                      314    9/30/2019     Pancakes & Pies, LLC                           -                             -                        -              1,128.10               1,128.10 Claim Amended by Subsequently Filed Claim           698
      STEFANELLI DIST
      1945 W. YALE AVE
      FRESNO, CA 93705
 22   Trugreen Limited Partnership                                 324    2/11/2020     Pancakes & Pies, LLC                           -                             -                        -                285.69                 285.69      Claim Duplicative of Surviving Claim           1218
EXHIBIT 2 (AMENDED CLAIMS)
                                                                                                                         In re: Pancakes and Pies, LLC
                                                                                                                             Case No: 19-11743-JTD


                                                                                                                                                                 Claim as Asserted
                                                   Claim No. /   Date Filed /                                   Asserted Secured                                      Asserted Priority   Asserted Unsecured    Total       Asserted
                     Name of Claimant              Sched Ref     Scheduled                             Debtor        Claim          Asserted Administrative Claim          Claim                 Claim                  Claim                   Reason for Objection             Surviving Claim #
      Brenda Mathews
      6010 Culligan Way
      Minnetonka, MN55345
 23   Vernon Central Warehouse, Inc.                        82    8/23/2019     Pancakes & Pies, LLC                           -                             -                        -             16,152.70              16,152.70     Claim Duplicative of Surviving Claim          655
      c/o James Boltinghouse
      Sweetener Products Company
      PO Box 58426
      Vernon, CA90058
 24   W. E. Sales Inc                                      123    9/4/2019      Pancakes & Pies, LLC                           -                             -                        -                811.93                 811.93 Claim Amended by Subsequently Filed Claim         431
      Alan Wheeler
      11025 Matthews Dr
      Tustin, CA 92782
 25   Wells Fargo Vendor Financial Services, LLC           344    10/8/2019     Pancakes & Pies, LLC                           -                             -                        -              2,815.62               2,815.62 Claim Amended by Subsequently Filed Claim         1231
      WFVFS - Bankruptcy
      PO Box 13708
      Macon, GA 31208



                                                                                                                               -                             -                        -            280,880.83             280,880.83
                                                                                                                                                                                                                                                                                                     Case 19-11743-JTD
                                                                                                                                                                                                                                                                                                     Doc 774-2
                                                                                                                                                                                                                                                                                                     Filed 10/14/20
                                                                                                                                                                                                                                                                                                     Page 3 of 3
